OPINION — AG — ** WIDOW — SPOUSE — FIREFIGHTER ** ALTHOUGH THE BOARD OF TRUSTEES OF THE CITY RELIEF AND PENSION FUND OF THE FIRE DEPARTMENT OF A CITY OR TOWN WOULD BE AUTHORIZED TO PAY, MONTHLY, TO THE WIDOW OF A DECEASED FIREMAN OF SUCH CITY OR TOWN WHOSE DEATH RESULTED BY REASON OF ANY INJURY OR SICKNESS SUSTAINED BY HIM WHILE IN, OR IN CONSEQUENCE OF THE PERFORMANCE OF HIS DUTIES AS SUCH FIREMAN, AN AMOUNT EQUAL TO ONE HALF OF THE LAST 60 MONTHS OF HIS SERVICE (WHICH IN THE AMOUNT OF THE MONTHLY PENSION WHICH SUCH FIREMAN WOULD HAVE BEEN ENTITLED TO RECEIVE, UNDER 11 O.S. 365 [11-365] IF HE HAD RETIRED FOR DISABILITY SO SUSTAINED), THE APPLICABLE STATUTES, INCLUDING SAID 11 O.S. 365 [11-365] DO 'NOT' REQUIRE THE PAYMENT OF THAT AMOUNT TO SUCH WIDOW, BUT AUTHORIZED MONTHLY PAYMENTS NOT IN EXCESS OF SUCH DISABILITY PENSION. (MUNICIPAL EMPLOYEE, FIRE DEPARTMENT, SPOUSE, DEATH BENEFITS) CITE: 11 O.S. 368 [11-368] (JAMES C. HARKIN)